DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 05/27/2021, 02/22/2021, 03/16/2020 and 03/04/2020 has been considered by the examiner.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claims 1-2, 4-6, 8-10, 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kabe .
Regarding claim 1-2, Kabe teaches a pneumatic vehicle tire having a belt layer, wherein the belt layer has a plurality of mutually parallel reinforcement cords that are spirally wound around a resin core 8. The resin core has a plate like cross-sectional shape whose ends are semicircular, see [0006] and figure 4 – (corresponds to the claimed reinforcement member comprising a core material layer and a spiral cord layer including a reinforcement cord spirally wound around the core material layer, the core material layer including a plate-like body made of a resin material with an end portion of the plate-like body being non-squared and having a semicircular cross-section).
Regarding claims 4-6, Kabe teaches the reinforcement member is suitable as a tire reinforcement, see [0001], [0005]; as to the limitation “the reinforcement member is melt-processed”: Product by process claims are examined under the product limitations. If the specific method of making the product provides a functional difference in the final product, evidence will be required to show the results and criticality of such a method over other conventional methods of making. See MPEP 2113. As the specification appears to be absent such evidence, the aforementioned claim limitation does not patentably distinguish over the prior art resin of Kabe. 
Regarding claims 8-10, 12, Kabe teaches the resin core is free of cords, see figure 4, [0013]; a tire using the structure, see figure 1; and as previously discussed, the end portions of the resin core 8 have a semicircular cross-sectional form; and as to the limitation “the reinforcement member is melt-processed”: Product by process claims are .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 7, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kabe et al. (JP 11-180110 – of record), as applied to claims 1, 9 above, and further in view of Spragg et al. (US 6,460,586 B1).
Regarding claims 3, 7, 11, Kabe does not explicitly disclose the resin core end portions have a chamfered cross-sectional form.  
Spragg teaches a pneumatic tire configuration having a band reinforcement. The band has a plate like cross-sectional shape whose end portions 2D are tapered – (construed a chamfered). Spragg discloses such a configuration provide increased interlaminar shear strength completely across the axial width of the band, see Col 5 lines 1-6, FIG-2B.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify the end portion shapes of the resin core of Kabe to have chamfered forms, as taught by Spragg to provide increased interlaminar shear strength which attributed to the tapered shape as taught by Spragg.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Contact Information

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 5712705545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CEDRICK S WILLIAMS/Examiner, Art Unit 1749